Citation Nr: 0915137	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  98-10 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether a debt based on an overpayment of compensation 
benefits for the period of June 1998 to December 2005 was 
properly created.

(The issues of service connection for an eye condition and a 
foot disability, and for increased ratings for right shoulder 
disability, arthritis of the right knee, arthritis of the 
left knee, arthritis of the right ankle, cervical spine 
stain, lumbosacral strain, headaches, folliculitis, and 
Eustachian tube dysfunction are the subject of a separate 
Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1980 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which found an 
overpayment to the Veteran based on his dependents of record 
from June 1998 to December 2005.

The Veteran offered personal testimony on this issue at a 
March 2009 hearing held at the Winston-Salem, North Carolina, 
RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required to complete the record; documents an 
evidence essential to adjudication are not currently 
associated with the claims folder.

The Board notes that in January 2006, the Veteran was 
notified that a discrepancy in his named dependent spouse had 
been discovered as a result of a November 2005 dependents 
questionnaire he had submitted, and clarification of his 
marital status was required.  The Veteran was being paid for 
spouse R, but had recently indicated he was married to spouse 
V.  The January letter requested he return a VA Form 21-686c, 
Declaration of Status of Dependents.  The Veteran was 
informed that it was proposed to reduce his compensation 
effective March 1, 1997, creating an overpayment of benefits 
from that date, unless he returned the corrected form.

The Veteran returned the requested form in January 2006, and 
stated that he had divorced R in May 1998, and married V in 
October 1998.  The record reflects that the Veteran was sent 
a letter finding that he had been overpaid from June 1, 1998, 
the first day of the month following his divorce, until 
December 1, 2005, the first day of the month following 
initial notice of the change in marital status.  An 
overpayment was created.  That letter, dated in February 
2006, is not contained in the claims folder.

An April 2006 letter reflecting an audit of the Veteran's 
account and indicating that the Veteran was disputing the 
existence or amount of debt due to overpayment was sent.  The 
Veteran formally disagreed with creation of the debt in a 
January 2007 notice of disagreement, and perfected his appeal 
in February 2008, following issuance of a December 2007 
statement of the case.

At his March 2009 hearing, the Veteran argued that the debt 
was not validly created for all or part of the period in 
question, as he maintained that he had formally told a VA 
medical center (VAMC) in Pittsburgh, Pennsylvania, of his 
divorce and remarriage in November 1998, when he updated his 
point of contact information.  Further, he has pointed out 
two instances where VA doctors included in their reports the 
information that he had divorced and remarried.  VA was 
actually and constructively notified of the change in 
dependents.

The Board finds that remand is required for further 
development.  First, a copy of the February 2006 decision 
creating the overpayment must be associated with the file.  
The Board must have the disputed decision to consider prior 
to determining the validity of the debt.  Any supporting 
documents and correspondence related to this decision must 
also be associated with the file.  For example, the April 
2006 audit letter makes reference to the Veteran's dispute of 
the debt, but there is no correspondence or other 
communication shown in the folder to justify this statement 
or even the creation of the audit.

Second, an attempt should be made to verify the Veteran's 
allegation that he informed the VAMC at Pittsburgh of his 
changed status in November 1998.  No patient record showing 
current or past points of contact, or the dates of changes, 
has been included with the file.  A remand is required to 
determine if such records exist, and if so to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file a copy 
of the February 15, 2006, decision 
informing the Veteran of the creation of a 
debt due to overpayment of compensation 
benefits.  

Additionally, the RO should ensure that 
copies of all correspondence to or from 
the Veteran in relation to this debt, as 
well as any adjudicative records 
maintained by the RO, such as a Committee 
on Waivers determination, are associated 
with the claims folder.

2.  Contact VAMC Pittsburgh and obtain a 
copy of the Veteran's patient record 
showing his point of contact, next of kin, 
spouse, etc.  Request documentation of any 
changes to this information made between 
October and December 1998, if available.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




